DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
Claim Status
Claims 1-2, 5-8 and 11-17 are currently pending in this application.  Claims 13-17 were withdrawn from consideration.  Claims 1 and 7 are amended.   
Response to Amendments/Arguments
Applicant's amendments and arguments filed 5/12/2021 have been fully considered. Applicant's amendments and arguments with regard to the rejection of present claims 1-2, 5-8 and 11-12 under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2015/0114611; “Morris”) in view of Snyder et al. (US 2016/0332229; “Snyder”) have been fully considered and are persuasive. The previous rejection is withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on newly discovered references, as discussed in detailed below in the body of the rejection. 
Regarding Election/Restrictions, as previously discussed and stated in the Action dated 9/10/2020, the election requirement of the present case was deemed proper and had been made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2019/0113163; “Godfrey”) in view of Snyder et al. (US 2016/0332229; “Snyder”). 
Regarding claim 1, Godfrey teaches a passage (Fig. 2, the passage of 186) incorporated into an additively manufactured object (100, para [0006] [0013], Fig. 2), the object having a single, vertical build direction (see annotated Fig. 2 for reference), the passage comprising (Fig. 2, para [0015]): 

    PNG
    media_image1.png
    947
    494
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    775
    461
    media_image2.png
    Greyscale

- a first portion (see annotated Fig. 2 for reference) aligned along an axis oriented at an angle of less than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 1 shows substantially the same angle configuration the angle α1 as that of the instant application, see the Fig. 4 of the instant application reproduced above, meeting the claimed limitations); and 
- a second portion (see annotated Fig. 2 for reference, 186) aligned along an axis oriented greater than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 2 is clearly greater 
 - the second portion including at least one self-supporting top surface portion including at least one edge aligned no greater than approximately 45° from the single, vertical build direction (see annotated Fig. 2, the annotated second portion of Godfrey includes a top surface, which is considered as being a self-supporting surface; Godfrey teaches the second portion 186/184 may include curved configurations as desired, para [0018] and Fig. 2; the top surface including an edge, the edge is aligned from the build direction of less than 45°, thus is considered ad meeting the claimed limitations). 
Godfrey teaches its passage including the second portion of the passage may have a self-supporting cross-sectional shape of circular, arcuate, or any other cross-sectional shape that is not circular (para [0016]).  However, Godfrey does not specifically teach the cross-sectional shape is specifically of V-shaped with angled corners or other shapes as instantly claimed. 
Snyder teaches method for additively constructing internal channels of various shapes. Snyder teaches a component (10c) and the method of additively manufacturing the component with an internal channel (50) that is self-supporting and having desired shaped, for example, V-shaped with angled corners (see annotated Fig. 4C for reference, para [0030]).

    PNG
    media_image3.png
    386
    881
    media_image3.png
    Greyscale

Because Godfrey teaches that the self-supporting cross-sectional shape could be of any shape (para [0016] of Godfrey), it would have been obvious to one of ordinary skill in the art to modify the shape/cross-sectional shape of the second portion of the passage of Godfrey as desired to meet the design needs for the intended passage, such as to have a V-shaped cross-sectional shape with angled corners as taught by Snyder (para [0030] of Snyder), which would have arrived at a satisfactory passage that is the same as instantly claimed, and such variations of shape are predictable to one of ordinary skill in the art. 
Regarding claim 2, Godfrey teaches the first portion has a cross-sectional shape relative to the axis thereof and the build direction of: circular (see Fig. 2, para [0016]), meeting the claimed limitations. 
Regarding claim 5, the passage of Godfrey further comprising a transition portion (108) joining the first portion and the second portion (Fig. 2), wherein the transition portion is devoid of a stepped section (see Fig. 2, no stepped section), considered as meeting the claimed limitations.
Regarding claim 6, the passage of Godfrey is curvilinear along at least a portion of a length thereof (see Fig. 2), wherein the at least the portion of the length includes 
Regarding independent claim 7, Godfrey teaches an additively manufactured (AM) hot gas path (HGP) object (100, para [0006] [0013], [0014], see annotated Fig. 2 above),  the object having a single, vertical build direction (see annotated Fig. 2 for reference), the object (100) comprising a body having a passage therein, the passage including (para [0006] [0013], [0015] Fig. 2):
- a first portion (see annotated Fig. 2 for reference) aligned along an axis oriented at an angle of less than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 1 shows substantially the same angle configuration the angle α1 as that of the instant application, see the Fig. 4 of the instant application reproduced above, meeting the claimed limitations); and 
- a second portion (see annotated Fig. 2 for reference) aligned along an axis oriented greater than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 2 is clearly greater than approximately 45° from the build direction, and of which the annotated angle 2 shows substantially the same angle configuration the angle α2 as that of the instant application, see the Fig. 4 of the instant application reproduced above, meeting the claimed limitations), 
  - the second portion including at least one self-supporting top surface portion including at least one edge aligned no greater than approximately 45° from the single, vertical build direction (see annotated Fig. 2, the annotated second portion of Godfrey includes a top surface, which is considered as being a self-supporting surface; Godfrey teaches the second portion 186/184 may include curved configurations as desired, para [0018] and Fig. 2; the top surface including an edge, the edge is aligned from the build direction of less than 45°, thus is considered ad meeting the claimed limitations). 
Godfrey teaches its passage including the second portion of the passage may have a self-supporting cross-sectional shape of circular, arcuate, or any other cross-sectional shape that is not circular (para [0016]).  However, Godfrey does not specifically teach the cross-sectional shape is specifically of V-shaped with angled corners or other shapes as instantly claimed. 
Snyder teaches method for additively constructing internal channels of various shapes. Snyder teaches a component (10c) and the method of additively manufacturing the component with an internal channel (50) that is self-supporting and having desired shaped, for example, V-shaped with angled corners (see annotated Fig. 4C for reference, para [0030]).

    PNG
    media_image4.png
    280
    640
    media_image4.png
    Greyscale

Because Godfrey teaches that the self-supporting cross-sectional shape could be of any shape (para [0016] of Godfrey), it would have been obvious to one of ordinary skill in the art to modify the shape/cross-sectional shape of the second portion of the passage of Godfrey as desired to meet the design needs for the intended passage, such as to have a V-shaped cross-sectional shape with angled corners as taught by Snyder (para [0030] of Snyder), which would have arrived at a satisfactory passage that 
Regarding claim 8, Godfrey teaches the first portion has a cross-sectional shape relative to the axis thereof and the build direction of: circular (see Fig. 2, para [0016]), meeting the claimed limitations. 
Regarding claim 11, the passage of Godfrey further comprising a transition portion (108) joining the first portion and the second portion (Fig. 2), wherein the transition portion is devoid of a stepped section (see Fig. 2, no stepped section), considered as meeting the claimed limitations.
Regarding claim 12, the passage of Godfrey is curvilinear along at least a portion of a length thereof (see Fig. 2), wherein the at least the portion of the length includes the first portion and the second portion (see Fig. 2), considered as meeting the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAN LAN/Primary Examiner, Art Unit 1782